UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4742



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KEVIN CONWAY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CR-00-19)


Submitted:   May 31, 2001                  Decided:   July 10, 2001


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois, Assis-
tant Federal Public Defender, Raleigh, North Carolina, for Appel-
lant. Janice McKenzie Cole, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pursuant to a plea agreement, Kevin Conway, Jr., pled guilty

to one count of aggravated sexual abuse of a child, in violation of

18 U.S.C.A. § 2242(2) (West 2000), and one count of theft of per-

sonal property of a value greater than $1000, in violation of 18

U.S.C.A. § 661 (West 2000). The district court sentenced Conway to

218 months in prison.   Conway appeals,* challenging his sentence on

that ground that the district court erred in determining his crim-

inal history category by relying on information in the presentence

investigation report concerning his juvenile adjudications.

     We find that Conway has had a fair opportunity to challenge

the information concerning his juvenile record in the presentence

report and has failed to show that the information was incorrect.

Consequently, we affirm his sentence.     United States v. Inglesi,

988 F.2d 500, 502 (4th Cir. 1993).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




     *
       Conway’s plea agreement included an appeal waiver provision.
However, because this provision was not discussed at his Federal
Rule of Criminal Procedure 11 hearing and there is no other indica-
tion in the record that Conway understood the full significance of
the waiver, we find that he did not waive his right to appeal.
United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).

                                  2